      Case 1:20-cv-00417 Document 1 Filed 09/18/20 Page 1 of 3 PageID #: 1



                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF RHODE ISLAND

JOSEPH GRILLO, pro se                  :
                                       :
                Plaintiff,             :
                                       :
          v.                           :       C.A. No. 2020-CV-417
                                       :       (R.I. Superior Court C.A. PC-2020-5326)
ERIC LYNN ANDRIST,                     :
                                       :
                Defendant              :


                                    NOTICE OF REMOVAL

          PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §1441 et. seq., Rule 81(c) of the

Federal Rules of Civil Procedure, and Local Civil Rule 81 of the United States District Court for

the District of Rhode Island, Defendant alleges as follows:

          1.    Eric Lynn Andrist is named as the defendant in the civil action filed in Providence

County Superior Court entitled Joseph Grillo v. Eric Lynn Andrist, PC-2020-5326.

          2.    Defendant is a citizen and resident of State of California.

          3.    Plaintiff, on information and belief, is a citizen and resident of the State of Rhode

Island.

          4.    Pursuant to Local Rule 81(a), attached hereto as Exhibit A is a copy of the

amended complaint filed in the case being removed. Attached hereto as Exhibit B is a copy of

the Notice of Filing Removal of Action to be filed in the Superior Court of the State of Rhode

Island, Providence County (minus Exhibit 1 thereto, which is a copy of this Notice). Attached

hereto as Exhibit C is the original complaint filed in the Superior Court.
      Case 1:20-cv-00417 Document 1 Filed 09/18/20 Page 2 of 3 PageID #: 2




       5.      The Amended Complaint and a summons were served on the Defendant in

California on September 9, 2020, and therefore within thirty (30) days of the filing of this Notice

of Removal. As a result, this Notice of Removal is timely under 28 U.S.C. §1446(b).

       6.      The above-described action, as stated in Plaintiff’s amended complaint, is one for

which this Court has diversity jurisdiction pursuant to 28 U.S.C. §1332, and is therefore one

which may be removed to this Court by Defendant pursuant to the provisions of 28 U.S.C.

§1441(b), in that:

               a.      There is complete diversity of citizenship of the parties;

               b.      The removing defendant is not a citizen of the state in which the action has

                       been brought;

               c.      The amount in controversy exceeds the sum or value of $75,000, exclusive

                       of interest and costs, in that the complaint seeks damages in an unspecified

                       and unlimited amount and seeks to restrain and enjoin the speech of an

                       internet publisher, thereby involving rights protected under the First

                       Amendment to the United States Constitution.

       7.      The above-described action, as stated in Plaintiff’s amended complaint, also may

be removed to this court pursuant to the provisions of 28 U.S.C. §1441(c) because it includes as

Count V a claim for relief under the Americans with Disabilities Act, 42 U.S.C. §§12101 et seq.,

for which this Court has federal question jurisdiction pursuant to 28 U.S.C. §1331.

       8.      Pursuant to Local Rule 81(a), within fourteen (14) days after filing this Notice of

Removal, Defendant will “do whatever is necessary to enable the clerk of the state court to




                                                 2
      Case 1:20-cv-00417 Document 1 Filed 09/18/20 Page 3 of 3 PageID #: 3




assemble and electronically transmit a certified copy of the docket sheet and all documents filed

in the case being removed.”

                                                     Defendant

                                                     Eric Lynn Andrist

                                                     By his attorney,



                                                     /s/ Samuel D. Zurier
                                                     Samuel D. Zurier (#3576)
                                                     55 Dorrance Street, Suite 400
                                                     Providence, Rhode Island 02903
                                                     sdz@zurierlaw.com
                                                     (401) 861-0200 (office)
                                                     (401) 644-0925 (cell)
                                                     (401) 861-2922 (fax)
September 18, 2020


                                      Certificate of Service

       I hereby certify that on this 18th day of September, 2020, I have caused a true and accurate
copy of the within document to be provided by mail to Joseph Grillo, 73 Primrose Hill Road,
Barrington, RI 02806.

                                                     /s/ Samuel D. Zurier




                                                 3
